Exhibit 10.2

 

LOGO [g8822788227-_i.jpg]

 

November 1, 2004

 

Mr. Mikel Williams

9630 Eagle Ridge Drive

Bethesda, MD 20817

 

Dear Mikel,

 

On behalf of DDi Corp. (“DDi” or the “Company”), subject to the provisions set
forth below, I am pleased to offer you the position of Chief Financial Officer
(“CFO”) of DDi. This terms of this offer are subject to approval of both the DDi
Board of Directors (the “Board”) and the Compensation Committee of the Board,
which bodies are meeting on November 3 – 4, 2004 to consider approval of this
offer. Pending approval by the Board and the Committee, you will be employed as
Senior Financial Advisor to the CEO commencing on November 1, 2004 and will
receive a base salary at the rate specified below (under “Salary”), but no other
form of compensation. It is anticipated that appointment to the position of CFO
will be effective at close of market on November 15, 2004. As CFO, you will
report to the Chief Executive Officer. Compensation for the position of CFO is
as follows:

 

Salary:    earned daily and paid weekly (totaling $6,250.00 per week), which
annualized equals $325,000, subject to standard payroll deductions. Performance
Bonus:    beginning for the year 2005, and for each year thereafter, you will
participate in a senior management bonus program under which you may be eligible
to earn up to one-half of your base salary upon the achievement of certain
performance objectives, which have yet to be defined; provided, however, that
for 2005, one half of that bonus will be paid to you not later than June 30,
2005, notwithstanding the achievement of those performance objectives. The
annual bonus will be earned daily and paid out according to the terms of the
bonus program that are to be determined. In the event that the year’s employment
is for less than the full annual bonus term, then the prorated bonus for that
period shall be paid as timely as possible after the termination of employment.
Relocation Expenses:    the Company will reimburse out-of-pocket expenses
incurred by you in connection with your relocation from Bethesda, Maryland to
Orange County, California in an amount not to exceed, in the aggregate, $50,000
upon presentation of reasonable documentation evidencing such expenses. In
addition, the Company will pay closing and other transaction costs relating to
the sale of your current residence in Maryland in an amount



--------------------------------------------------------------------------------

     equal to $35,000. Further, during the period in which you are commuting
between Maryland and California, the Company will bear the cost of i) a
furnished apartment in the Anaheim, California, ii) air and ground
transportation costs for your travel between Maryland and California, iii) two
round-trip airfares for your spouse to make househunting trips to California;
and iv) airfare to enable your family to move to California. The timing of the
relocation is to be at your sole discretion. Severance Plan    You will be a
participant in the DDi Corp. Key Employee Severance Plan (“KERP Plan”) under
which, subject to the terms of that plan, you will be entitled to receive
payment of the sum of 12 months’ base salary plus $225,000 in the event of
termination of your employment without Cause or resignation for Good Reason
during the period commencing on the date of your appointment to the position of
CFO and ending December 19, 2006, unless the current plan expires and/or is
succeeded by a plan of equal or greater benefits      Options        On your
start date, you will be awarded options in the Company’s common stock pursuant
to the terms of the 2003 Management Equity Incentive Plan (“MEIP”) as follows:  
   Type    Number of options    Strike Price      Tranche B options   
        250,000    Fair Market Value (as defined in the MEIP) at date of grant.

 

As a member of the DDi senior management team, you are eligible to participate
in the comprehensive benefit plans offered by the Company for employees at a
similar level. These benefits currently include health, dental, and life
insurance that are paid for by the Company. You may also participate in the
Company’s 401K plan and will receive a car allowance in the amount of $500 per
month. You will be reimbursed for expenses properly incurred and for the benefit
of DDI in accordance with the normal practices of DDi’s employee expense
reimbursement policies.

 

As an employee of DDi you will be expected to abide by the Company rules and
regulations. If you have not already done so, you will be required to sign and
comply with the Employee Confidentiality and Invention Agreement, which
requires, among other things, assignment of patent rights to any invention made
during your employment with DDi and nondisclosure of proprietary information. In
order to ensure that the rights of your former employers are not violated, you
agree that you will not bring with you to DDi or use at DDi any of your former
employers’ trade secrets or proprietary information or property (including,
databases and customer lists). Further, you agree that you will not be violating
any non-competition agreement or other contractual restriction on your
employment from a prior employer. Also, you agree that during the period of your
employment with DDi, you will not, without the express written consent of DDi,
engage in any employment or business activity other than for DDi. In addition,
as a condition to your employment with the Company, you will be required to
provide us with proof of your right to work in the United States within three
days after reporting for work.

 

--------------------------------------------------------------------------------

Dynamic Details Incorporated, 1220 Simon Circle, Anaheim, California 92806

714/688-7200 Direct, 714/688-7640 Facsimile

 

2



--------------------------------------------------------------------------------

As is customary with DDi employees, you will not have an employment agreement
with DDi. Rather, either you or DDi may terminate your employment at any time
and for any reason whatsoever with or without notice. We do request that in the
event of a resignation, you give the Company at least two weeks’ notice. Your
employment will be “at will”. This letter constitutes the entire agreement
between DDi and you with respect to the terms of your offer of employment,
supersedes all prior written and oral communication with you on the subject, and
can only be modified by written agreement signed and delivered by the Chief
Executive Officer of DDi or his delegate.

 

If these terms meet with your approval, please place your signature, the date
and your start date below and return an executed original to me at your earliest
convenience.

 

Sincerely,

/S/ BRUCE MCMASTER

--------------------------------------------------------------------------------

Bruce McMaster Chief Executive Officer DDi Corp.

 

Acknowledgement

 

I hereby agree to the terms of my employment with DDi as set forth above;
understand that the foregoing is subject, among other things, to Board and
Compensation Committee approval; acknowledge that my employment with DDi is “at
will”; and understand that these terms cannot be altered other than by an
express writing signed by the Chief Executive Officer of DDi:

 

/S/ MIKEL WILLIAMS

--------------------------------------------------------------------------------

  11/17/2004 Mikel Williams   Date

 

--------------------------------------------------------------------------------

Dynamic Details Incorporated, 1220 Simon Circle, Anaheim, California 92806

714/688-7200 Direct, 714/688-7640 Facsimile

 

3